Citation Nr: 1753388	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error in a September 1980 rating decision which denied entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for a bilateral knee disability.

3.  Propriety of the reduction, effective May 1, 2014, of the evaluation of the Veteran's service-connected right knee strain from 40 percent to 30 percent.

4.  Entitlement to an evaluation in excess of 40 percent disabling prior to May 1, 2014, and in excess of 30 percent disabling thereafter, for service-connected right knee strain.

5.  Entitlement to a compensable evaluation prior to April 10, 2013, and to an evaluation in excess of 10 percent disabling thereafter, for service-connected instability of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected left knee strain.

7.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected pseudofolliculitis barbae (PFB).

8.  Entitlement to service connection for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard Frankel, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at Board hearings in July 2010 (before a Veterans Law Judge who has since retired) and in September 2016 (before the undersigned Veterans Law Judge).  Transcripts of the hearings are of record.  Although it was discussed at the 2016 hearing that the Veteran would receive a separate decision from the judge who had conducted the 2010 hearing, that judge subsequently retired from the Board.  The Veteran was notified of this fact and given the opportunity to have another hearing, which he then declined in  August 2017.  Therefore, all issues on appeal will now be decided by the undersigned.

In accordance with caselaw and at the request of the Veteran's attorney, the Board took jurisdiction of an inferred claim for TDIU at the 2016 hearing.  See transcript at page 31; Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  After the 2016 Board hearing, the Veteran filed a formal claim for TDIU.  The RO developed that claim, providing VA examinations for the service-connected conditions.  The RO then issued a rating decision in December 2016 considering the ratings for the service-connected conditions and the claim of TDIU.  A supplemental statement of the case was then issued in February 2017.

In January 2017, the Veteran's attorney submitted a notice of disagreement (NOD) with the December 2016 rating decision.  The Board finds the NOD is not, in fact, a valid NOD, as all the issues addressed in the December 2016 rating decision were  already on appeal and within the Board's jurisdiction.  [Again, the TDIU claim is encompassed within the current appeal per Rice.]  Furthermore, the Veteran's attorney requested a hearing before a decision review officer (DRO) in that notice of disagreement.  Again, this cannot be done.  He cannot now, at this stage in the appellate process, have a DRO hearing.  See, e.g., 38 C.F.R. §§ 3.103(c)(1) ("a claimant is entitled to a hearing at any time.....subject to the limitations described in § 20.1304 of this chapter with respect to hearings in claims which have been certified to the Board"), 20.700, 20.703, 20.1304.  All of the issues in the 2016 rating decision were already on appeal to the Board and were part of the Board's 2016 hearing.  Since a Veterans Law Judge has heard testimony on these issues, a Decision Review Officer no longer has jurisdiction to hold a hearing.  The RO is hereby instructed to disregard this NOD and CANCEL the Veteran's DRO hearing scheduled for January 2018.  

In December 2010, the Board remanded the claim of entitlement to an earlier effective date for the bilateral knee disability and of CUE in a prior rating decision.  The RO substantially complied with the Board's remand instructions, so the Board may proceed to the merits of those claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issues on appeal include a claim of clear and unmistakable error (CUE) in a September 1980 rating decision, but, for reasons discussed below, no claim of CUE in any other rating decision or Board decision.  During these proceedings, the Veteran originally claimed, and the RO adjudicated, a claim with respect to the 1980 rating decision.  However, in his March 2013 statement submitted to the RO, the Veteran argued that there was CUE in a "September 1984" rating decision as well.  Review of the record reveals there was no September 1984 rating decision.  Instead, there was an August 1983 rating decision that was appealed and ultimately resulted in an October 1984 Board decision.  The Board acknowledges its duty to liberally construe pro se pleadings.  See 38 C.F.R. § 20.202; Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (emphasizing that pro se filings must be read liberally); Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  However, where there are multiple decisions, a failure to specify the dates of the RO decision being collaterally attacked renders the pleading of CUE insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  In addition, an attack on the August 1983 rating decision cannot be successful because it was directly appealed to the Board which issued a final decision.  See 38 C.F.R. § 20.1104; see also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).

In addition, the Board will not construe the pleadings as a motion alleging CUE in the October 1984 Board decision because the Veteran's statements reference a rating decision.  Moreover, the Veteran would likely suffer prejudice if the Board were to construe his pleadings as a motion alleging CUE in the October 1984 Board decision because such motions must be pled with specificity and the Veteran may only make one such motion.  38 C.F.R. § 20.1409(c).

The issues on appeal have been recharacterized to reflect developments since this matter was most recently before the Board.  Specifically, the RO has implemented a rating reduction (from 40 percent to 30 percent for the right knee strain) and has assigned a separate 10 percent rating for instability of the right knee.  Those issues are inextricably intertwined with the original claim of entitlement to an increased rating for the right knee and are properly before the Board as part of this appeal.

The Board has recharacterized the PTSD claim as entitlement to service connection for an acquired psychiatric disorder diagnosed as PTSD and depressive disorder because the precise diagnosis of the claimed condition is a factual issue that must be resolved by the Board.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (noting claims are typically based on symptoms observable to lay persons, while the precise diagnosis is generally a medical question).

Finally, the Veteran's claim of entitlement to TDIU is before the Board, so has been listed above.  See September 2016 Board Hearing Transcript (noting the issue was raised and is currently on appeal); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In September 1980, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee disabilities and the Veteran did not appeal that decision.

2.  In October 1984, the Board denied the Veteran's claim of CUE in the September 1980 rating decision and denied, on the merits, his underlying claim of entitlement to service connection for bilateral knee disabilities on direct appeal from an August 1983 rating decision.  

3.  In April 2002, the RO issued a rating decision denying the Veteran's request to reopen his bilateral knee disability claim.  The Veteran did not appeal that denial or submit additional evidence within one year of that decision.

4.  The Veteran's first request to reopen the bilateral knee disability claim subsequent to the April 2002 rating decision was filed August 1, 2003.

5.  In a March 2011 rating decision, VA assigned a 40 percent rating for the Veteran's right knee disability, effective July 30, 2010.
 
6. In a May 2013 rating decision, following examination in April 2013, the RO proposed to reduce the 40 percent rating for the right knee disability to 30 percent. 

7. In an February 2014 rating decision, after considering additional evidence submitted by the Veteran, the RO reduced the disability evaluation for the right knee disability to 30 percent, effective May 1, 2014.

8.  From the date of the increased rating claim in July 2010 through May 1, 2014, the Veteran's right knee had flexion of at least 75 degrees and extension that was never less than 25 degrees without further limitation due to flare-ups, pain, weakness, fatigue, or lack of endurance.

9.  The Veteran had mild instability of the right knee that was first ascertainable August 10, 2013, and was no more than mild throughout the remainder of the appeal period.

10.  From the date of the increased rating claim in July 2010 throughout the appeal period, the Veteran's left knee had flexion of at least 70 degrees and extension that was never less than 10 degrees without further limitation due to flare-ups, pain, weakness, fatigue, or lack of endurance.

11.  The Veteran's service-connected PFB affected less than 20 percent of the entire body and less than 20 percent of exposed areas affected throughout the appeal period, and was often not present/active during that period;  his PFB was treated with intermittent systemic therapy for a total duration of less than six weeks during any 12-month period from 2010 to the present.

12.  The Veteran has an acquired psychiatric disorder diagnosed as PTSD and depressive disorder.  The evidence is at least evenly balanced regarding whether the diagnosed acquired psychiatric disorder is etiologically linked to his active service.


CONCLUSIONS OF LAW

1.  The October 1984 Board decision denying the Veteran's claim of entitlement to service connection for bilateral knee disabilities is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2.  The September 1980 rating decision was subsumed by the October 1984 Board decision and cannot be subject to a motion of clear and unmistakable error.  38 C.F.R. § 20.1104 (2017); Duran v. Brown, 7 Vet. App. 216, 224 (1994).

3.  The April 2002 rating decision is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2017).

4.  The criteria for an effective date earlier than August 1, 2003, for the grant of service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2017).

5.  The RO's decision to reduce from 40 percent to 30 percent the rating for service-connected right knee strain, effective May 1, 2014, was proper, and restoration of the 40 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5261 (2017).

6.  The criteria for a disability rating in excess of 40 percent prior to May 1, 2014, and in excess of 30 percent thereafter, for the right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

7.  The criteria for a compensable disability rating prior to April 10, 2013, and to a disability rating in excess of 10 percent thereafter, for right knee instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5257 (2017).

8.  The criteria for a disability rating in excess of 10 percent for the left knee disability have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

9.  The criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7806 (2017).

10.  The criteria for service connection for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard. The Veteran has not alleged any deficiencies in the VA examinations or opinions of record.

As for the CUE claims, those are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., 
Livesay v. Principi, 15 Vet.App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provision of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet.App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Further, neither the Veteran nor his attorney has alleged any deficiency with the conduct of his Board hearings in 2010 and 2016 as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The notice and other procedural requirements applicable to the Veteran's challenge to the rating reduction were met and are discussed in further detail below.

I.  CUE Claim:  September 1980 Rating Decision

The Veteran has alleged that VA committed clear and unmistakable error (CUE) when it failed to grant service connection for bilateral knee disabilities in a September 1980 rating decision.  

In the September 1980 rating decision, VA denied the Veteran's claim of entitlement to service connection for bilateral knee disabilities.  He did not appeal that decision, but filed a new claim which was adjudicated in an August 1983 rating decision.  The Veteran appealed the August 1983 rating decision to the Board.  In October 1984, the Board issued a decision adjudicating both the substance of the bilateral knee claims on direct appeal from the August 1983 rating decision and the Veteran's claim of clear and unmistakable error in the September 1980 rating decision.  The October 1984 Board decision was final on the date stamped on the decision.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2017); see also 38 U.S.C. § 211 (1988) (decisions of the Board were generally not subject to further review prior to the Veterans' Judicial Review Act of 1988).

When an RO decision is not appealed to the Board, but is later reviewed de novo by the Board (i.e., on appeal from a subsequent RO decision regarding the merits of the claim), the unappealed RO decision is subsumed by the Board decision and may not be collaterally attacked.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998); VAOPGCPREC 14-95.  Here, the merits of the Veteran's claim of entitlement to service connection for bilateral knee disabilities were adjudicated by the Board in an October 1984 decision.  See October 1984 Board Decision (finding the Veteran had a congenital bilateral knee condition and the condition was not aggravated by service).  Under the delayed subsuming doctrine, the 1980 rating decision was subsumed by the Board's 1984 decision and may not now be collaterally attacked via a claim of clear and unmistakable error.  Therefore, the only viable claim he can now bring to collaterally attack the denial of service connection for the bilateral knee disabilities in the early 1980s is to argue that the October 1984 Board decision contained CUE..  Brown v. West, 203 F.3d 1378, 1380-1381 (Fed. Cir. Feb. 18, 2000).  As noted in the Introduction above,  he has not made such a motion with the required specificity at this time, so the Board cannot address it.

The Veteran's claim of CUE with respect to the September 1980 rating decision must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

II.  Earlier Effective Date:  Bilateral Knee Claims

The Veteran claims entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for a bilateral knee disability.

The basis of the Veteran's claim is that the original 1980 rating decision denying service connection for bilateral knee disabilities was incorrect.  As discussed above, that theory is not viable.

The currently assigned effective date is the date of his claim to reopen that resulted in the eventual grant of service connection.  As already discussed, there was a final 1984 Board decision denying the Veteran's claim.  38 C.F.R. § 20.1100(a) ("[A]ll Board decisions are final on the date stamped on the face of the decision.").  The Veteran made additional claims to reopen which resulted in denials in a rating decision in November 1995, two rating decisions in March 1996, and a rating decision in April 2002.  The Veteran did not appeal those rating decisions.  The March 19, 1996, and April 2002 rating decisions became final because they were unappealed and new evidence was not submitted within one year.  

The Board will apply the usual legal standards applicable to assigning effective dates in the context of a claim to reopen.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2017).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  Therefore, the correct effective date of the grant of entitlement to service connection for the bilateral knee disabilities will be the date a request to reopen was filed subsequent to the most recent, final decision.  38 C.F.R. § 3.400(q)(2), (r) (2017).  The April 2002 rating decision was the most recent final decision denying the Veteran's claim to reopen.  The Veteran next filed a claim to reopen on August 1, 2003.  That claim ultimately resulted in the grant of service connection and that is the date assigned as the effective date for the grant of service connection for bilateral knee disabilities.

The Board acknowledges that, pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156(c)(1).  The Veteran does not argue that relevant service records newly associated with the file were the basis for reopening and the record would not support any such argument.  The record indicates the pertinent service records were available by the time of the October 1984 Board decision.  Moreover, each of the matters were reopened and the claims granted based primarily on medical evidence generated roughly two decades after the Veteran left active service.  (The in-service element of his claims had been met, so the contested issues involved either the presence of a current disability or a nexus between the current disability and his active service.)

Additionally, the Board notes that it has no equitable powers to assign an effective date other than that required by applicable law.  See 38 C.F.R. § 2.7; Zimick v. West, 11 Vet. App. 45, 50-51 (1998).

The greater weight of the evidence is against the Veteran's claim.  His claim of entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for a bilateral knee disability is denied.

III.  Rating Reduction:  Right Knee Strain

During the pendency of the Veteran's appeal of the denial of a rating in excess of 40 percent for his right knee disability, the Veteran's 40 percent rating for his service-connected right knee strain was reduced to 30 percent effective May 1, 2014.  The Veteran timely filed a notice of disagreement seeking a higher rating for his right knee strain.  As noted in the Introduction, the question of the reduction is inextricably intertwined with the issue of the appropriate rating for the Veteran's right knee.  Therefore, the issue of the propriety of the reduction is on appeal.

Where the RO proposes to reduce a currently assigned evaluation and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Further, the beneficiary must be notified of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e).  The beneficiary must also be notified that he has an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days.  38 C.F.R. § 3.105(i).  Unless a hearing is requested, if additional evidence is not received within the 60-day period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The appropriate notice was provided in a May 2013 rating decision proposing reduction of the Veteran's 40 percent rating for a right knee strain.  The Veteran did not submit additional information addressing this issue, though VA did obtain Social Security Administration (SSA) records relevant to the appropriate rating for his knees.  Subsequent to receiving and reviewing the SSA records and the entire file, the RO issued the February 2014 rating decision implementing the reduction.  The Veteran filed a notice of disagreement seeking a higher rating for his right knee disability and disagreeing with "all issues" in the February 2014 rating decision, but has not presented any argument or evidence with respect to any deficiencies in the procedure of the reduction.  The RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.

The next question is whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 40 percent disability rating was awarded effective July 30, 2010, and was reduced effective May 1, 2014, less than five years later.  The procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable to ratings which have been in effect for less than five years.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991).

The requirements for a reduction in the evaluation for disabilities in effect for less than five years are less stringent than for reductions of evaluations in effect for five years or more.  Reductions of evaluations which have been in effect for less than five years include an adequate re-examination that discloses improvement in the condition, rather than a "full and complete" examination that establishes that it is "reasonably certain that the improvement will be maintained."  Compare 38 C.F.R. § 3.344(a) with 38 C.F.R. § 3.344(c).

There are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim that a rating reduction was improper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Here, a preponderance of the evidence weighs against the claim.  The standards for rating the disability at issue and the medical evidence will be discussed in full below in the context of the increased rating claim so that the Veteran will understand the rating criteria and why the Board concludes a 40 percent evaluation is no longer appropriate.  In summary, the September 2011 VA examination revealed ranges of motion that warranted, at most, a 10 percent rating (painful motion due to arthritis) and no other symptoms (e.g., instability) that warranted any additional rating or higher rating.  The April 2013 VA examination confirmed that the ranges of motion were not sufficient to warrant a rating higher than 10 percent which provide strong evidence the improvement of function was not merely temporary but had been sustained for nearly two years.  Although the examiner noted slight laxity of the right knee (instability), that symptom was separately rated.  Neither the laxity nor other symptoms justified a continued rating of 40 percent.  The reduction to 30 percent was fully supported by the evidence of record.

Because the preponderance of the evidence is against finding that the reduction was improper, the benefit-of-the-doubt doctrine is not applicable and the Veteran's claim that the reduction was improper is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).  The Board will address the appropriate rating, however, in the section below.


IV.  Increased Rating Claims:  General Legal Standards

The Veteran claims entitlement to higher disability ratings for his service-connected bilateral knee disabilities.  Specifically, he seeks evaluations in excess of 10 percent disabling for service-connected instability of the right knee, in excess of 10 percent disabling for service-connected left knee strain, in excess of 40 percent disabling for service-connected right knee strain prior to May 1, 2014, and in excess of 30 percent disabling for service-connected right knee strain from May 1, 2014.  Importantly, these claims arise out of a July 30, 2010 claim of entitlement to increased ratings and subsequent rating decisions related to that claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left knee disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  (Importantly, his service-connected right and left knee disabilities include degenerative changes (i.e., arthritis),  so consideration of Diagnostic Code 5003 is appropriate.)  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under rating criteria pertaining to limitation of flexion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension under DC 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a .

Other potentially relevant diagnostic codes include DC 5257 for other impairment of the knee, which provides for a 10, 20, or 30 percent rating for recurrent subluxation or lateral instability that is slight, moderate, or severe, respectively, and, DC 5258, which provides for a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.


V.  Increased Rating:  Right Knee Strain 

The Veteran claims entitlement to a disability rating in excess of 40 percent disabling for service-connected right knee strain prior to May 1, 2014, and in excess of 30 percent thereafter.  The claim arises out of a July 30, 2010 claim.

The VA examinations provide the most pertinent evidence on the issue of the severity of the Veteran's right knee disability.

At an August 2010 VA examination, the Veteran reported pain, stiffness, swelling, occasional heat and redness but no drainage.  He also reported occasional instability and giving way with clicking, but no definite locking.  He reported use of a right knee brace 12 hours per day to help with stability.  The Veteran did not have flare-ups, but had daily pain.  Examination revealed mild swelling, mild erythema, warmth, mild tenderness, and a mild effusion.  There was "a mild amount of crepitans without pain or appreciable Ligamentus instability."  The examiner concluded there was no instability on examination.  The examiner noted right knee extension to negative 25 degrees with pain from negative 30 degrees to negative 25 degrees.  The rating schedule indicates normal motion of the knee is from 0 degrees to 140 degrees with 0 degrees representing full extension.  See 38 C.F.R. § 4.71a, Plat II.  Therefore, pursuant to VA standards for measuring flexion and extension as specified in the regulations, an indication of extension to a negative number indicates hyperextension (i.e., extension past 0 degrees rather than extension limited to something less than 0 degrees).  Given this finding and the subsequent VA examinations containing indications of full or greater than full extension, the Board finds this negative extension measurement is consistent with hyperextension.  Flexion was reported to 90 degrees with pain beginning at 85 degrees.

In September 2011, the Veteran underwent a VA examination that revealed right knee diffuse joint disease with subjective complaints of pain in both knees on a constant basis as well as stiffness, weakness, and giving away in the right knee.  He wore a brace on his right knee.  The physical examination revealed flexion to 80 degrees with pain throughout.  The Veteran had full extension (0 degrees).  After three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no anterior, posterior, or lateral instability or either knee.  There were no popliteal masses or crepitus, and McMurray sign was negative bilaterally.

The Veteran underwent another VA examination in April 2013.  The examiner against noted complaints of chronic pain.  Flexion was to 75 degrees and extension was to a negative 20 degrees.  After three repetitions, range of motion was not additionally limited by pain, fatigue, or lack of endurance.  There was pain on palpation.  The examiner noted "slight laxity of the right knee", but no patellar subluxation or dislocation.  The Veteran wore a right knee brace for stability.  He also had degenerative joint disease of both knees and a right ACL tear.  The knee condition prevented him from standing for long periods.

A November 2015 VA examination revealed ranges of motion including 75 degrees of flexion and negative 20 degrees of extension (i.e., greater than full extension).  There was no evidence of pain with weight bearing, no objective evidence of localized tenderness, pain on palpation, or crepitus.  The Veteran was able to perform repetitive motion testing with no additional functional loss or loss of range of motion.  The examiner indicated that the Veteran's functional ability with repeated use over a period of time was not significantly limited by pain, weakness, fatigability, or incoordination.  There were no flare-ups.  The right knee condition had some interference with sitting and standing.  There was 4/5 strength of flexion and 5/5 strength with extension.  There was no ankylosis.  The examiner found no joint instability, all tests were normal.  The Veteran did not have patellar or meniscal conditions.  He did wear a knee brace on his right knee daily.  The examiner noted functional limitations on running, climbing, prolonged standing and walking.

The available treatment records are consistent with the above examination results.

None of the VA examinations support a rating in excess of even 30 percent during the appeal period.  A 30 percent rating is only warranted where flexion is limited to 30 degrees or where extension is limited to 20 degrees.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Here, the Veteran had at least 75 degrees of flexion and full (or greater) extension on all examinations during the appeal period.  These ranges of motion would only support a 10 percent rating for painful motion.

The Board notes that the RO appears to have misinterpreted the VA examinations finding extension of negative 20 degrees as supporting a 30 percent rating.  The rating criteria do not, however, indicate compensable ratings are warranted where a Veteran has flexion greater than 60 degrees and full or greater than full extension.  Limitation of extension to 20 degrees represents an inability to full extend the leg, whereas the negative 20 degrees indicates full extension plus additional motion past normal 0 degrees of extension.  The currently assigned ratings more than adequately compensate for any disabling effects associated with this additional motion.

However, even if the reports of extension to negative 25 and negative 20 degrees of extension were suggestive of less than full extension, the currently assigned ratings are adequate for those periods.  Specifically, the August 2010 VA examination indicated measurement to negative 25 degrees which, ignoring the negative indicator, would warrant a 40 percent rating, which the Veteran had for that period.  The subsequent 2011 VA examination indicated full extension.  Likewise, the indication of negative 20 degrees of extension in 2013 would warrant, ignoring the negative sign, a 30 percent rating which the Veteran currently has for the period beginning after the date of that examination.  In short, even assuming ambiguity in the measurements and interpreting those ambiguities most favorably for the Veteran, the currently assigned ratings are appropriate for limitations of extension of 25 degrees in 2010 and 20 degrees in 2013.

The currently assigned ratings (40 percent prior to May 2014 and 30 percent thereafter) more than adequately compensate for the Veteran's right knee symptoms, including after consideration of flare-ups, repetitive use, and functional limitations.

The evidence is not in equipoise, but is against any higher ratings.  Accordingly, entitlement to a rating in excess of 40 percent disabling prior to May 1, 2014, and in excess of 30 percent disabling thereafter, for service-connected right knee strain is denied.
VI.  Increased Rating:  Right Knee Instability 

The Veteran claims entitlement to a disability rating in excess of 10 percent disabling for service-connected right knee instability.

Throughout the period on appeal, there is a single VA examination (discussed above) finding instability in the right knee.  That examination revealed only "slight laxity of the right knee."  April 2013 VA Examination.  The other VA examinations, both before and after the 2013 examination, failed to reveal clinically significant instability.  "Slight" instability warrants a 10 percent rating under DC 5257.  The medical evidence (discussed above) does not reveal other symptoms or functional limitations that would warrant granting a higher evaluation for the right knee instability.  As found above, the currently assigned 40 percent and 30 percent ratings adequately compensate for the symptoms and functional limitations associated with the right knee disability other than the instability.  

The April 10, 2013, VA examination provided the first evidence of instability of the left knee, so that is the first date on which a 10 percent rating was warranted.  The greater weight of the evidence is against finding that a compensable rating was warranted prior to April 10, 2013, and is against finding that any rating in excess of 10 percent is warranted for right knee instability on or after April 10, 2013.

The evidence is not in equipoise, but is against any higher ratings.  Accordingly, entitlement to a compensable evaluation prior to April 10, 2013, and to an evaluation in excess of 10 percent disabling for service-connected instability of the right knee is denied.

VII.  Increased Rating:  Left Knee 

The Veteran claims entitlement to a disability rating in excess of 10 percent disabling for service-connected left knee disability.  The appeal period again begins in July 2010.

The VA examinations provide the most pertinent evidence on the issue of the severity of the Veteran's left knee disability.

The August 2010 VA examination revealed ranges of motion for the left knee of negative 10 degrees of extension with pain from negative 15 to negative 10 degrees and flexion from negative 10 degrees to 125 degrees with pain from 120 to 125 degrees.  Repetitive motion testing did not result in further limitations due to pain, fatigue, weakness, or lack of endurance.  There was no instability, but minimal tenderness without erythema or swelling.  There was mild crepitans.

In September 2011, the Veteran underwent a VA examination that revealed left knee diffuse joint disease with subjective complaints of pain in both knees on a constant basis as well as stiffness.  But the Veteran denied weakness or giving away in the left knee.  The physical examination revealed flexion to 70 degrees with pain throughout.  The Veteran had full extension (0 degrees).  The examiner noted "occasional edema of his left knee and sharp shooting pains which could be considered a flare-up."  After three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no anterior, posterior, or lateral instability or either knee.  There were no popliteal masses or crepitus, and McMurray sign was negative bilaterally.

The April 2013 VA examination revealed flexion was to 70 degrees and full extension.  After three repetitions, range of motion was not additionally limited by pain, fatigue, or lack of endurance.  There was pain on palpation.  He did not have laxity, patellar subluxation or dislocation of the left knee.  He also had degenerative joint disease of both knees.  The knee condition prevented him from standing for long periods.

A November 2015 VA examination revealed ranges of motion including 75 degrees of flexion and full extension.  There was no evidence of pain with weight bearing, no objective evidence of localized tenderness, pain on palpation, or crepitus.  The Veteran was able to perform repetitive motion testing with no additional functional loss or loss of range of motion.  The examiner indicated that the Veteran's functional ability with repeated use over a period of time was not significantly limited by pain, weakness, fatigability, or incoordination.  There were no flare-ups.  The left knee condition had some interference with sitting and standing.  There was 4/5 strength of flexion and 5/5 strength with extension.  There was no ankylosis.  The examiner found no joint instability, all tests were normal.  The Veteran did not have patellar or meniscal conditions.  The examiner noted functional limitations on running, climbing, prolonged standing and walking.

The available treatment records are consistent with the above examination results.

The above examination findings support the currently assigned 10 percent rating.  In fact, flexion of at least 70 degrees and full extension on all examinations do not meet the schedular criteria for a compensable rating for loss of range of motion without application of the DC 5003.  The 10 percent rating is warranted for painful motion due to arthritis, but no higher rating is warranted based on limitation of motion.  Moreover, the Veteran does not have left knee symptoms or diagnoses that support any additional or higher ratings under other diagnostic codes (e.g., lateral instability, patellar conditions, meniscal condition).

Again, assuming the negative 10 percent extension noted on the August 2010 VA examination refers to a limitation of extension to 10 percent (i.e., 115 degrees of total motion (10 degrees to 125 degrees) instead of 135 degrees of total motion (-10 to 125)), a limitation of extension to 10 degrees warrants a 10 percent rating under DC 5261.  Therefore, however the August 2010 VA examination is interpreted, it does not support a rating greater than 10 percent for the left knee.

The evidence is not in equipoise, but is against any higher ratings.  Accordingly, entitlement to an evaluation in excess of 10 percent disabling for a service-connected left knee disability is denied.

VIII.  Increased Rating:  Pseudofolliculitis Barbae (PFB)

The Veteran claims entitlement to a disability rating in excess of 10 percent disabling for service-connected PFB.  The appeal period begins in July 2010.

The Veteran's PFB is currently rated under Diagnostic Code 7806.  Under DC 7806:

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

The greater weight of the evidence is against assigning any rating higher than 10 percent for the Veteran's PFB.

A VA examination in April 2013 revealed no scarring or disfigurement, malignancy, systemic manifestations, tumor, or active lesions.  The Veteran did not have debilitating episodes.  He used clippers and "occasional hydrocortisone cream" to manage the condition.  The condition was not active at the time as the Veteran maintained a "light beard" to control outbreaks.  This examination supports, at most, a 10 percent rating for "intermittent" use of "corticosteroids".

VA treatment records, private treatment records, and SSA records do not show treatment for PFB (including, particularly, the use of systemic therapy "for a total duration of six weeks or more...during the past 12-month period"), that the condition affects 20 percent or more of the entire body or of exposed areas, or that the condition otherwise has symptoms or functional impact that would warrant a higher rating.  The VA treatment records documented in 2015 that the Veteran had ongoing involvement of PFB "mostly if he shaves, so he has a beard."  See October 2015 VA Progress Note (also noting that the condition is "stable, no rash seen today").  The records otherwise fail to provide evidence of significant lesions, scarring, or rash or treatment greater than that revealed in the October 2015 treatment note and April 2013 VA examination.

The weight of the evidence is not in equipoise, but is against the claim.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent disabling for service-connected pseudofolliculitis barbae (PFB) is denied.

IX.  Service Connection:  PTSD

The Veteran claims entitlement to service connection for PTSD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to PTSD, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014). 

Current Disability and Diagnoses

To establish a current disability consisting of a mental disorder, the diagnosis of the mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a).

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD and depressive disorder not otherwise specified.  See, e.g., July 2014 VA Mental Health Note (VA psychiatrist diagnosed PTSD and "depressive DO NOS"); October 2013 VA Mental Health Note (same); November 2011 Statement from Private Advanced Practice Psychiatric Nurse (diagnosing PTSD and mood disorder not otherwise specified and relating the conditions to his military service); December 2013 Letter from Treating VA Physician ("It is my professional opinion that he meets the criteria for PTSD, and that this illness is the direct result of events that occurred during the discharge of his duties in the Marine Corp[s].").  These diagnoses, several of which were made by VA psychiatrists, establish a current disability under the special standards applicable to mental disorders.  See 38 C.F.R. § 4.125(a); Cohen, 10 Vet. App. at 140 (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).

In-Service Event / Stressor / Occurrence

There are a series of in-service events that the Veteran claims are linked to his current acquired psychiatric disorders.  See, e.g., July 2011 Veteran Statement (setting forth his contentions in detail); April 2012 VA Form 21-0781 (referring generally to the same incidents).

His service treatment records document in-service stressors including a dispute with his superiors and resulting disciplinary issues.  See May 1977  Service Treatment Record ("says he had recent conference with a career planner who told him he had 'no future in USMC' and suggested he pursue a medical discharge (!!) and hence he presents today.  On further investigation, it seems his future career [in the] USMC may be influenced by recent disciplinary problems as well as musculoskeletal symptoms.").  The Veteran's own statements with respect to the incident are credible, including his testimony at his Board hearings, particularly as they are corroborated by the aforementioned documentation and the statement of another Marine who served with the Veteran.  See May 2015 Buddy Statement (providing detailed and credible corroboration of the Veteran's in-service stressors).  As will be discussed, his treating mental health professionals have opined that his current diagnosis is related to the in-service events he has described.  The medical plausibility also adds to the credibility of his statements.  See November 2011 Statement from Private Advanced Practice Psychiatric Nurse (diagnosing PTSD and mood disorder not otherwise specified and relating the conditions to his military service); December 2013 Letter from Treating VA Physician.  The evidence is at least in equipoise on this issue.  An in-service event or occurrence is established.

Nexus Between In-Service Events and Current Disability

The remaining element to establish service connection for an acquired psychiatric disorder is a nexus between the in-service event/occurrence/stressor and the current disability.  

The record contains two medical opinions discussing the etiology of the Veteran's diagnosed PTSD.  

His VA treating physician provided the most direct opinion, stating:  "It is my professional opinion that he meets the criteria for PTSD, and that this illness is the direct result of events that occurred during the discharge of his duties in the Marine Corp[s]."  December 2013 Letter from Treating VA Physician.  While the VA physician did not provide a detailed rationale in his letter, the VA treatment records provided important context and sufficient explanation to connect the basic facts to the conclusion through convincing reasoning.

The record also contains a second opinion linking the current diagnoses of PTSD and mood disorder to events during the Veteran's active service.  See November 2011 Statement from Private Advanced Practice Psychiatric Nurse.  This statement provides some additional probative value in favor of the claim.

There are no negative nexus opinions of record.  The Veteran has not had a VA examination to address these nexus issues, but the Board finds the above-discussed evidence is sufficient to decide the claim.  It is at least as likely as not that the Veteran's PTSD is related to the in-service stressors claimed by the Veteran.

There is no competent and probative evidence against finding an etiological link between the in-service accident and the Veteran's current acquired psychiatric disorder, including PTSD and depressive disorder (also diagnosed as mood disorder).  Accordingly, entitlement to service connection for an acquired psychiatric disorder diagnosed as PTSD and depressive disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

The motion alleging CUE in the September 1980 rating decision which denied entitlement to service connection for bilateral knee disabilities is denied.

Entitlement to an effective date earlier than August 1, 2003, for the grant of service connection for a bilateral knee disability is denied.

The reduction in the rating assigned for right knee strain from 40 percent to 30 percent, effective May 1, 2014, was appropriate, and the appeal is denied.

Entitlement to an evaluation in excess of 40 percent disabling prior to May 1, 2014, and in excess of  30 percent disabling thereafter, for service-connected right knee strain is denied.

Entitlement to a compensable evaluation prior to April 10, 2013, and in excess of 10 percent disabling thereafter, for service-connected instability of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent disabling for service-connected left knee strain is denied.

Entitlement to an evaluation in excess of 10 percent disabling for service-connected pseudofolliculitis barbae (PFB) is denied.

Entitlement to service connection for an acquired psychiatric disorder diagnosed as PTSD and depressive disorder is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran's claim of entitlement to TDIU must be remanded.  The Board has granted entitlement to service connection for an acquired psychiatric disorder and the implementation of that grant (e.g., assignment of a disability rating) may impact the adjudication of the TDIU claim.  In other words, the TDIU claim is inextricably intertwined with the implementation of the grant of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  Therefore, the TDIU claim should be readjudicated and resolved after a rating and effective date are assigned for the acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After assigning a disability rating and effective date for the grant of entitlement to service connection for an acquired psychiatric disorder and after conducting any additional development deemed necessary,  readjudicate, based on the entirety of the evidence, the claim of entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


